 



Exhibit 10.1
January 13, 2006
Karl Moeller
27400 Loma Prieta Way
Los Gatos CA 95033
Dear Karl:
Alliance Semiconductor Corporation is pleased to offer you employment as an
Interim Chief Financial Officer, reporting to Melvin Keating. Your starting base
salary will be $20,000 per month. Your salary will be paid in accordance with
Alliance’s payroll policies, as amended from time to time.
In addition, you will receive an option to purchase 25,000 common shares of
Alliance Semiconductor, based on the same plan and vesting schedule as Melvin
Keating.
Also, you will be eligible to receive the medical and dental insurance coverage
provided under Alliance’s group insurance plans, and will be eligible to
participate in Alliance’s 401(k) plan. You will receive ten days paid vacation
per year, which accrues on a monthly basis.
As an Alliance employee, you will be expected to abide by company rules and
regulations. You will be expected to sign and comply with our employee agreement
which requires, among other provisions, the assignment of patent rights to any
invention made during your employment at Alliance, and nondisclosure of
confidential and proprietary information. This offer is subject to your
completion of an I-9 form and satisfactory documentation respecting your
identification and right to work in the United States, no later than three days
after your employment begins. Additionally, this offer of employment is
contingent upon the successful completion of a background check.
Employment at Alliance is on an “AT-WILL” basis. As an employee, you may
terminate employment at any time, and for any reason whatsoever, with notice to
Alliance. We request that, in the event of resignation, you give the company at
least two weeks notice. Similarly, Alliance may terminate your employment at any
time, and for any reason whatsoever, with or without cause. Furthermore, this
mutual termination of employment arrangement supercedes any prior written and
oral agreement between us.
This letter sets forth all of the terms relating to your potential employment by
Alliance, and supersedes all other discussions, whether written or oral. The
terms relating to your actual or potential employment by Alliance, including the
terms of this letter, may not be modified or amended, except in writing signed
by both parties. Should any controversy arise between us resulting from this
offer, we agree to submit such a controversy to binding arbitration, using a
neutral arbitrator (either agreed upon, or appointed by a court of competent
jurisdiction), under the rules of the American Arbitration Association,
providing adequate discovery necessary to vindicate each party’s claims,
requiring a written arbitration award, without limitation on statutory remedies,
and where Alliance shall pay all reasonable costs associated with such an
arbitration.

 



--------------------------------------------------------------------------------



 




Alliance Offer Of Employment
Page 2
Please give this offer your careful consideration. I believe your association
with Alliance would be very beneficial to both you and Alliance. Please indicate
your acceptance of this employment offer by signing below and returning it to
Angel Middour, in the Human Resources Department, by January 16, 2006.
Sincerely,
/s/ Melvin L. Keating
Melvin L. Keating
Interim President and CEO
 





Acceptance of Offer of Employment
I accept this offer of employment according to the terms of this letter:
                                   /s/ Karl H. Moeller, Jr.
 
                                   signature
                                   Karl H. Moeller, Jr.
 
                                   printed name
                                   1/13/2006
 
                                   date
                                   1/13/2006
 
                                   my proposed start date
 



 